Citation Nr: 1100700	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-12 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disorder, claimed as chronic cystitis.  

2.  Entitlement to service connection for a disability of the low 
back, to include degenerative joint disease of the lumbar spine 
and mechanical back pain.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had honorable service with the United States Army 
from September 1970 to April 1972 and with the United States Navy 
from June 1974 to April 1977.  A period of service from April 
1977 to March 1979 has been determined to have been under other 
than honorable conditions and a bar to VA benefits.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

A videoconference hearing was held in August 2008, before the 
undersigned who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of that 
hearing is on file.  

The Board issued a decision in this case in December 2008, 
denying service connection for both of the claimed disorders.  
The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In April 2010, 
pursuant to a Joint Motion for Remand (JMR), the Court issued an 
Order remanding the appeal to the Board for compliance with 
instruction in the JMR.  

In addition, subsequent to the Board's decision, a VA Form 9 
(substantive appeal) was received from the Veteran concerning the 
denial of service connection for anemia, which he had previously 
appealed.  In March 2009, the RO notified the Veteran that the 
substantive appeal was not timely and that, therefore, the 
decision on that claim was final.  The Veteran did not appeal 
that determination.  Accordingly, no issue concerning service 
connection for anemia is before the Board.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.  


REMAND

The JMR noted that the Veteran had been treated for cystitis 
during service and was currently diagnosed with prostatitis.  
Citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the JMR 
stated that, because cystitis and prostatitis produced related 
symptoms, the Board needed to more fully explain whether the 
Veteran's current condition related to the condition during 
service, including a more adequate statement as to whether an 
examination or opinion was needed.  

The JMR also stated that, because the Veteran was treated for low 
back pain during service and was currently diagnosed with 
degenerative joint disease of the lumbar spine, the Board needed 
to provide a more adequate statement as to whether an examination 
or opinion was needed regarding that claim.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and afford 
him the opportunity to identify or submit any 
additional pertinent evidence, to include the 
names and addresses of all health providers 
who have evaluated or treated him for a 
genitourinary disorder or a low back disorder 
since his separation from service.  Based on 
his response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the claims 
file by the RO.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify the 
Veteran and (a) identify the specific records 
the RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to obtain 
those records; (c) describe any further action 
to be taken by the RO with respect to the 
claim; and (d) that he is ultimately 
responsible for providing the evidence.  The 
Veteran and his representative must then be 
given an opportunity to respond.  

2.  The Veteran must then be afforded the 
appropriate VA examination to determine the 
etiology of any genitourinary disorder or low 
back disorder found.  All pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated diagnostic tests and 
studies must be accomplished.  The claims file 
must be made available to and be reviewed by 
the examiner in conjunction with the requested 
study.  Such review mut be noted in the 
examination report(s).  Following a review of 
the service and post-service medical records, 
the clinical examination, and with 
consideration of the Veteran's statements, the 
examiner must provide an opinion as to whether 
any current genitourinary disorder or low back 
disorder is related to the manifestations 
noted during the Veteran's periods of 
honorable service.  A complete rationale for 
all opinions must be provided.  The report(s) 
prepared should be typed.

3.  The RO must notify the Veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report for 
the aforementioned examinations, documentation 
must be obtained which shows that notice 
scheduling the examinations was sent to the 
last known address.  It must also be indicated 
whether any notice that was sent was returned 
as undeliverable.

4.  After the above development has been 
completed, the Veteran's claims for service 
connection for a genitourinary disorder and a 
low back disorder must be readjudicated.  If 
the claims on appeal remain denied, the 
Veteran and his attorney must be provided a 
supplemental statement of the case.  After the 
Veteran and his attorney have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

